DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed October 27, 2021. Claims 6-21 were previously pending, with claims 7, 9-14, 16, 19 and 21 withdrawn from consideration. Applicant cancelled claims 8 and 15; amended claims 6, 7 and 16-21 and added new claims 22 and 23. Claims 6, 17, 18, 20, 22 and 23 are under consideration.
Applicant’s claim amendments overcame the previously presented rejections. This office action contains new grounds for rejection necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021 was filed after the mailing date of the Non-Final Rejection on July 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 17, 18, 20, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 was amended to read as follows:
A method for determining whether or not a certain target DNA is contained in a droplet in oil, the droplet containing a fluorescent labeled probe, the fluorescent labeled probe being hybridized to the DNA, the method comprising:
a first step of performing a nucleic acid amplification reaction in the droplet;
a second step of calculating a melting temperature (Tm)  of a product of the nucleic acid reaction  performed in the droplet; and
a third step of determining, based on the calculated Tm being out of a predetermined range of Tm around a Tm calculated for the target DNA in bulk the target DNA is not contained in the droplet.
There is no support in the specification or in the originally filed claims for the limitations of steps two and three. There is no support for calculating a melting temperature of an amplicon produced in the droplet and further there is no support for comparing the Tm of the amplicon in the droplet to the calculated Tm. In conclusion, these limitations introduce new matter into the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17, 18, 20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 6, 17, 18, 20, 22 and 23 are indefinite in claim 6. Claim 6 recites the limitation "the DNA" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 was amended to read “a certain target DNA” in line 2, therefore this limitation does not have an antecedent basis.
B) Claim 23 recites the limitation "the DNA" in lines  10 and 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 6, from which claim 23 depends, was amended to read “a certain target DNA” in line 2, therefore this limitation does not have an antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 17, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keys et al. (US 2017/0088879 A1; filed September 2016) as evidenced by Arya et al. (Expert. Rev. Mol. Diagn., vol. 5, pp. 1-11, 2005).
Regarding claim 6, Keys et al. teach a method for determining whether or not a certain target DNA is contained in a droplet in oil, the droplet containing a fluorescent labeled probe, the fluorescent labeled probe being hybridized to the DNA, the method comprising:
a first step of performing a nucleic acid amplification reaction in the droplet ([0005]; [0028]-[0029]; [0033]; [0044]; [0047]-[0051]; [0161]; [0186]; Fig 2A;);
a second step of calculating a melting temperature (Tm)  of a product of the nucleic acid reaction  performed in the droplet ([0062]; [0067]; [0069]); and
a third step of determining, based on the calculated Tm being out of a predetermined range of Tm around a Tm calculated for the target DNA in bulk the target DNA is not contained in the droplet ([0040]; [0049]; [0054]-[0055]; [0062]-[0067]; [0069]; Fig. 2A; Fig. 4).
Regarding claim 17, Keys et al. teach TaqMan assays ([0047]). As evidenced by Aray et al. TaqMan assay uses a probe labeled with a fluorophore and a quencher (Fig. 1), therefore, by teaching TaqMan assays Keys et al. inherently teach a probe comprising a fluorescent dye and a quencher.
Regarding claim 18, Keys et al. teach droplets disposed on a plane ([0044]).
Regarding claim 22, Keys et al. teach Tm which is selected for a probe associated with target DNA ([0062]-[0065]).
Regarding claim 23, Keys et al. teach detection of droplets containing target DNA based on the expected Tm ([0062]-[0065]; [0067]; [0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (US 2017/0088879 A1; filed September 2016) and Wagner et al. (Lab on a Chip, vol. 16, pp. 65-69, 2016).
A) Regarding claim 20, Keys et al. teach droplets formed by mixing oil and a sample ([0186]), but do not specifically teach a fluorine-based oil.
Regarding claim 20, Wagner et al. teach that fluorocarbon oils are used for droplet production (page 65, second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluorocarbon oil as suggested by Wagner in the method of Keys et al. The motivation to do so is provided by Wagner et al. (page 65, second paragraph):
“To make this technology applicable, cross-contamination between droplets should be minimized or eliminated completely. The use of fluorocarbon oils as a continuous phase is advantageous as it provides hydrophobic and lipophobic properties8 thus significantly reducing the solubility of biochemical compounds and their diffusion between flowing droplets. Furthermore, perfluorinated fluids exhibit high gas solubility, which is important for cell survival in droplets,9 and they cause less swelling of microchannels in PDMS-based microfluidic devices than hydrocarbon oils.10”
Therefore it would have been prima facie onbvious to one of ordinary skill in the art to have used fluorocarbon oils in creation of the droplets in the method of Keys et al. in order to prevent droplet contamination and facilitate using microfluidic devices, which Keys et al. teach ([0044]; [0070]; [0161]; [0166]; [0170]).
16.	No claims are allowed.
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0310949 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 11, 2021